DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9 and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/2022.
It is noted that the reply did not include an election between species IIa (claims 12-13) and IIb (claims 14-16), as necessitated by the written restriction. An interview was conducted on 11/18/2022 and Applicant elected species IIb for examination (see attached interview summary).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Items 208 and 210 (paragraph 35).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Regarding claim 17, the term “wherein” is duplicated. One of said terms should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, in line 1 the limitation “the second major surface” lacks antecedent basis. The rejection can be overcome by replacing “the” with “a”.
Regarding claim 8, the limitation “other pizzle parts” renders the claim indefinite since the claim includes elements not actually disclosed (those encompassed by “other pizzle parts”, thereby rendering the scope of the claim unascertainable. See MPEP § 2173.05(d). Furthermore, it is unclear if the pizzle must include all the recited components, or simply one or more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 8,479,687 B2).
Regarding claim 1, Anderson et al. teaches a pet chew (treat) comprising animal pizzle (abstract), wherein the treat naturally has a length, a width, and a thickness and is generally planar along at least about 90% of the pet treat length (figures 4-5; column 5 lines 11-15).
The limitation “generally planar” is not defined in the specification. Therefore, the limitation is given its broadest reasonable interpretation to mean that at least 90% of the treat length resembles a flat surface. It is noted that the interpretation does not exclude ridges, grooves, or other general surface features, as these can also be included as detailed by Applicant’s disclosure. The strands of the treat can be woven such that the width (figure 4) is greater than the thickness shown by the side view (figure 5). Since the surface defined by the width and length dimensions, i.e. surface shown in figure 4, are substantially flat (with the exception of minor grooves and ridges as show in figure 5), the treat is construed to be “generally planar along at least about 90% of the pet treat length.
Regarding claim 2, the treat has first major surface, shown by figure 4, connected by a minor surface, shown by figure 5. The treat naturally has a second major surface opposite the first as shown by figure 5. The braids form a “texture” of grooves and ridges along the surfaces of the treat as shown by figure 5.
Regarding claim 3, the treat is in the form of a strip (figures 1-2 and 4-5; column 6 lines 4-11).
Regarding claims 6-7, the pizzle is from bulls or steer, i.e. cattle (abstract).
Regarding claim 8, in view of the rejection under 112(b) above, the claim is interpreted to mean that the pizzle includes at least one of the claimed components. Anderson further teaches the treat is formed with “fresh cleaned penis segments” that have been minimally treated (column 2 line 65 to column 3 line 10), the pizzle being rolled and having internal muscle texture surrounded by a skin or surface layer component (figure 3; column 4 lines 64-67). Since Anderson does not indicate that any of the claimed components must be removed (see whole document), and since the pizzle of the prior art and that of Applicant’s claimed invention appear to be the same, and hence would naturally include these components, the pizzle is construed to also comprise said components.
Regarding claim 10, the claim recites alternatives. For the sake of examination, the limitation “a moisture content of less than about 12%” is chosen. Anderson teaches a moisture content such as 7.5% (column 6 lines 38-40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 8,479,687 B2) as applied to claims 1-3, 6-8 and 10 above.
Regarding claim 4, Anderson does not specifically teach the length to width ratios as claimed. However, the reference recites that both dimensions can be varied as desired, such as to change the overall size and/or consistency of the treat (column 5 lines 7-10; column 6 lines 7-15).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the treat of Anderson to have the claimed ratios since the reference already suggests adjusting the ratio as desired, since there is no evidence of criticality or unexpected results obtained from the values, and since the values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired size, consistency, shape, and intended animal for its use (e.g. large dog or small dog).
Regarding claim 5, Anderson does not specifically teach the width to thickness ratios as claimed. However, the reference recites that both dimensions can be varied as desired, such as to change the overall size and/or consistency of the treat (column 5 lines 10-21; column 6 lines 7-15).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the treat of Anderson to have the claimed ratios for the same reasons stated for claim 4 above, and further as a matter of the number of strands used and the thickness of said strands, where the thickness of said strands can also be adjusted as desired (column 3 lines 25-31).
Regarding claim 17, Anderson does not specify the treat is at least about 85 wt% animal pizzle. However, the reference states that the fraction of pizzle in the treat can be varied based on desired flavor and chew time, where higher pizzle content yields a more palatable chew (column 3 lines 33-38).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the treat of Anderson to include at least 85 wt% pizzle since there is no evidence that the claimed value is critical or yields unexpected results, and therefore as a matter of manufacturing preference, and since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired palatability, texture/consistency, and durability/chew time.

Claims 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 8,479,687 B2) as applied to claims 1-3, 6-8 and 10 above, and in view of Axelrod (US 2020/0146313 A1).
Regarding claim 11, Anderson teaches a moisture content such as 7.5% (column 6 lines 38-40) but does not teach the claimed protein, fat and fiber contents.
Axelrod teaches a pet chew comprising various tissue components (abstract), where the tissue is natural components of animal such as organ and fibrous connective tissue, and where the various components can be combined in a particular combination based on factors such as desired size, flavor, texture, and durability (paragraph 50). Further, the chews can be a source of nutrition such as proteins and fibers (paragraph 51). The chew can also be dried to low moisture contents (paragraph 29).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the chew of Anderson to have the claimed protein, fat and fiber contents since adjusting the amount of such components by using a variety of tissue types is known in the art, and therefore to similarly adjust the properties of the chew as desired KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), since the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as desired nutritional profile, texture/consistency, durability, and intended animal for use, and since Applicant has not shown sufficient evidence that the claimed ingredients (particularly pizzle content) amounts produces new, unexpected, and useful function, see In re Levin, 84 U.S.P.Q. 232, 234 (C.C.P.A. 1950). Id. at 7. The following passage is quoted from Levin.
“This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In re White, 39 F.2d 974, 17 C.C.P.A., Patents, 956; In re Mason et al., 156 F.2d 189, 33 C.C.P.A., Patents, 1144.”

Regarding claims 14-16, Anderson does not teach additives such as vitamins (claim 15) and mineral ingredients (claim 16). The limitation “mineral ingredients” is not defined by the specification, and is therefore given its broadest reasonable interpretation to mean any edible additive classified in the art to be a mineral.
Axelrod teaches additives can include vitamins and minerals (paragraph 24).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the treat of Anderson to include vitamins and minerals since the reference already teaches wanting to provide a “nutritional”, “high palatability” and durable chew (column 4 lines 8-14), where it is known to include such additives in chews, and therefore as a matter of manufacturing preference for the desired flavor and/or nutritional profile of the chew.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 8,479,687 B2) as applied to claims 1-3, 6-8 and 10 above, and in view of Bully Stick NPL.
Anderson does not teach the color of the treat.
Bully Stick NPL (best viewed directly from website) teaches the color can vary from dark (background of image) to light brown (foreground of image) based on the drying oven method/source, and that the lighter color sticks are longer lasting (page 1 “beef bully stick steer – dog treat purpose main benefits”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the treat of Anderson such that there are no blue or black hues and only brown since the prior art acknowledges that bully sticks are understood to be a brown color, and in order to dry the stick in an optimal manner (which would naturally cause a lighter brown color as stated in the NPL) to obtain enhanced chew time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792